Citation Nr: 1421978	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In March 2011, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that he had to take leave under the Family and Medical Leave Act ("FMLA") and missed many days of work due to his service-connected disability.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The Veteran's lumbosacral strain and functional impairment is not comparable to forward flexion of the thoracolumbar spine of 30 degrees or less; or, ankylosis.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in February 2009 and July 2009 satisfied the duty to notify provisions with respect to a claim for an increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  To the extent that the July 2009 letter was sent after the initial adjudication of the claim, the claim was readjudicated by a Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied in this case.  The claims file contains the identified VA medical treatment records and medical records and employment records submitted by the Veteran.  The Board's June 2011 remand requested that the Veteran identify VA facilities where he received treatment since August 2009 and to request a report of the lumbar epidural steroid injection for which the Veteran signed an informed consent in September 2009.  Further, it was requested that the Veteran provide information related to private health care providers and that the Veteran's employer provide copies of all health care records and FMLA paperwork completed by the Veteran in regard to his back pain, and that the Veteran's employer identify whether any of the incidents noted between April 2008 and March 2011 are associated with his service-connected disability.  The Veteran was sent a letter in November 2011 and asked to identify where he received VA treatment and to ask his employer to provide the above mentioned records.  In addition, the Veteran was asked to complete a release form with respect to any private medical treatment.  In response, the Veteran submitted records related to treatment involving deep tissue massages and paperwork completed with respect to FMLA, including paperwork related to the amount of leave taken by the Veteran from July 2009 to December 2011.  While the employer was not directly contacted by VA, the Board finds that there is substantial compliance as the Veteran submitted his own copies of records.  He did not identify any private health care treatment or submit a signed release form regarding any records.  As such, the Board finds that a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was provided VA examinations with respect to his claim for a higher rating.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the March 2009 VA examiner did not review the claims file, the examiner elicited a detailed history from the Veteran, performed an examination, and provided the medical information necessary to address the rating criteria in this case.  Therefore, the March 2009 VA examination is adequate as is the January 2012 VA examination.  The January 2012 VA examination complied with the Board's remand and the report included information related to range of motion, whether there were any associated neurologic abnormalities, whether the range of motion should be considered normal even though it does not conform to normal range of motion, whether there was a lack of endurance and functional loss due to pain and pain on use including during flare-ups, whether there was weakened movement, excess fatigability, and/or incoordination, and effects on the Veteran's activity to include employment and activities of daily living.  The Board acknowledges that the examiner did not specifically state the disability's effects on daily life.  The examiner did state the effects on employment.  However, the Board finds that the remand directive was substantially completed as the Veteran has provided credible testimony and statements regarding the effects of his disability on his daily life, which was also addressed in the previous VA examination.  See Stegall, id.; Dyment, id.  A remand to obtain an additional statement on the effects of daily life would be a needless delay of the Veteran's claim and a waste of VA's limited resources.  Finally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's lumbosacral strain is rated under Diagnostic Code 5237.  The General Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.   A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran contends that his disability is more severe than reflected by the currently assigned 20 percent disability rating.  

The VA medical treatment records show that the Veteran has complained of pain on a daily basis, flare-ups, and muscle spasms.  His back has been tender on examination.  VA treatment records dated in July 2008, January 2009, June 2009, and February 2012 show that the Veteran's flexion was normal.  In a June 2009 VA treatment record, the Veteran reported that it was difficult for him to walk when he experiences a back spasm.  A June 2010 VA treatment record noted that the Veteran missed two days of work due to back spasms.  

The Veteran was provided a VA examination in March 2009.  The claims file was not reviewed.  Current treatment included Hydrocodone, Acetaminophen, and topical cream.  There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, falls, or unsteadiness.  He did report leg or foot weakness.  The Veteran reported stiffness, weakness, spasms, and pain.  He did not report fatigue or decreased motion.  With respect to pain, he stated that the onset occurs when standing, walking too long or sitting too long.  The description of the pain was spasm, which was moderate, constant, and occurred daily.  There was radiation of pain down the leg, twice monthly.  He reported severe flare-ups every five to six months, lasting one to two days.  Alleviating factors included rest, pain medications, and stretches.  Functional impairment was same as incapacitating episodes.  The Veteran reported incapacitating episodes twice in the last twelve months.  On examination, gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no objective spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  Flexion was 0 to 95 degrees, extension was 0 to 32 degrees, left lateral flexion was 0 to 32 degrees, left lateral rotation was 0 to 50 degrees, right lateral flexion was 0 to 30 degrees, right lateral rotation was 0 to 45 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The examiner noted that the Veteran was currently employed as a sales agent and missed less than 1 week of employment during the last 12-month period due to his back problems.  The diagnosis was listed as lumbosacral strain, slight scoliotic curvature unchanged.  The examiner noted that the effects on his occupation included having to change positions regularly.  There were mild effects on shopping, chores, and exercise.  There was a moderate effect on sports.  There were no effects on recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

The Veteran was provided a VA examination in January 2012.  The examination report reflects a diagnosis of degenerative disc disease L5-S1 and lumbar strain.  The Veteran reported pain daily/constant with dull aching and  sharp/jabbing/intermittent spasm.  There was intermittent pain in the right sided buttock that feels like a shooting spasm.  This pain was mostly with prolonged sitting or standing.  He intermittently had tingling in the right leg down to the foot, mainly the right side.  He stated that this was more of a daily chronic picture rather than flares.  The Veteran did not report that flare-ups impacted the function of the thoracolumbar spine.  The spine exhibited forward flexion to 90 degrees with objective evidence of painful motion beginning at 35 degrees, extension to 30 degrees, with painful motion beginning at 20 degrees, right lateral flexion to 30 degrees with painful motion beginning at 25 degrees, left lateral flexion to 30 degrees with painful motion beginning at 30 degrees, right lateral rotation to 30 degrees with painful motion beginning at 10 degrees, left lateral rotation to 30 degrees with painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion ended at 90 degrees, post-test extension ended at 30 degrees or greater, post-test right lateral flexion ended at 30 degrees or greater, post-test left lateral flexion ended at 30 degrees or greater, post-test right lateral rotation ended at 30 degrees or greater, and post-test left lateral rotation ended at 30 degrees or greater.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner indicated that the Veteran had functional loss and/or functional impairment and the factors included pain on movement.  The examiner did not indicate that the Veteran had less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and/or weight-bearing.  The Veteran had tenderness or pain to palpation of the paraspinals at left L5 level.  The Veteran did not have guarding or muscle spasm.  The Veteran had radiculopathy of the right lower extremity.  The Veteran did not have other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  The Veteran did not have IVDS of the thoracolumbar spine.  With respect to assistive devices, the Veteran reported occasional use of a walking stick on occasion if he was up walking for long periods or prolonged standing.  The examiner stated that the Veteran's disability would prohibit heavy physically demanding occupations.  The examiner also noted that the Veteran exhibited no problems with ambulation or removing and putting shoes/socks on.  His gait was normal.  He was able to heel/toe walk without difficulty.  

The Veteran's wife submitted a statement and explained that the Veteran cannot pick up his children or push a swing.  He also had a spot on his back that was inflamed at all times.  His pain affected simple things in life to include raking the yard to standing or sitting for too long and that their bedroom life was cut short.  She stated that his pain grew more intense as the years go by.  The Veteran's co-worker, L.D., stated she worked with the Veteran and on several occasions witnessed the Veteran in pain due to back spasms.  L.D. noticed the Veteran's pain caused him to miss work or leave early more often than not.  L.D. stated that she helped the Veteran by getting his coffee or papers off the fax machine.  Another co-worker, M.D., stated that he witnessed that the Veteran's back condition unquestionably had an impact on his work performance and attendance.  There were many days that the Veteran mentioned that he was in a lot of pain, but tried to stay at work.  Due to the severity of his condition, he was often left with no choice but to leave work early.  With the exceptional degree of pain that he suffers, he was forced to take unpaid leave.  

During his video hearing, the Veteran testified as to the manifestations of his service-connected disability.  He explained that he used a TENS unit, gets acupuncture, and alignments at the chiropractor.  He also reported the use of medications to include Methocarbamol and Lortab for pain.  He takes the medication every day, four times a day.  He stated that he aches every day and on a bad day, he experienced spasms that shoot out and down his leg to his feet.  When he goes on walks, he takes a walking stick with him.  He reported that he has to take FMLA when his spasms are really bad and that he misses a lot of work due to it.  He stated that he gets 56 hours per year of personal time and he exhausted all that time due to the spasms.  With respect to activities, he was no longer able to exercise and can't do activities with his young children.  In terms of daily activities, he stated that his foot falls asleep and it was hard to tie his shoes.  He said the spasms get worse every year.  He reported that when he flexes his spine, it starts to hurt at 30 to 35 degrees.  

In considering all of the evidence of record, the Board finds that a disability rating in excess of 20 percent is not warranted.  The medical evidence does not reflect forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis.  

The Board has considered functional impairment in accordance with VA regulations and Deluca.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has reported pain, flare-ups, limitation of motion, fatigue, and muscle spasms.  The Court has clarified DeLuca, holding that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) affecting stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45 (2013).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).

The evidence does not reflect that the Veteran's disability is limited to the degree that would warrant a rating in excess of 20 percent.  On VA examinations, the Veteran continued to exhibit 90 degrees of forward flexion.  The Board acknowledges that the Veteran testified that his pain began at 30/35 degrees.  Indeed, the most recent VA examination shows that pain began at 35 degrees.  However, the Veteran was still able to flex to 90 degrees, which is a normal flexion finding.  Further, the examiner commented that the Veteran exhibited no problems with ambulation or removing and putting shoes/socks on.  His gait was normal.  He was able to heel/toe walk without difficulty.  While repetitive movement resulted in pain on movement, the examiner did not indicate that the repetitive testing resulted in fatigue, weakness, lack of endurance, incoordination, or a decrease in range of motion with repetitive testing.  The Board recognizes the statements of the Veteran, his co-workers, and those of his wife related to his near constant pain and impairment of activities and spasms.  However, even considering his reported flare-ups and aforementioned symptoms, the evidence does not reflect functional impairment comparable to forward flexion of 30 degrees or less; or, ankylosis.  Indeed, when the Veteran was evaluated for muscle spasms in a July 2008 VA treatment record, his flexion remained normal.  In addition, a February 2012 VA treatment record noted that the Veteran's flexion was within normal limits.  The Board finds that the Veteran's rating of 20 percent encompasses the Veteran's functional impairment/loss.  A rating in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, id.

The Board has considered whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  The Veteran reported experiencing incapacitating episodes during the March 2009 VA examination; however, the examiner stated that there were no incapacitating episodes due to intervertebral disease disease.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5243.

There is no identifiable period that would warrant a rating in excess of 20 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 20 percent for service-connected lumbosacral strain.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Disability

The Board finds that a separate disability rating is not warranted for a neurological disability at any point during the period on appeal.  In doing so, the Board notes that the Veteran has been service-connected for radiculopathy of the right lower extremity.  With respect to the left lower extremity, the Veteran has not been diagnosed with a neurological disability.  Therefore, the Board concludes that the Veteran does not suffer from additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Extra-schedular consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the service-connected lumbosacral strain, the evidence in this case does not reflect that the available rating is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the general rating formula for diseases and injuries of the spine reasonably describe the ratings for spine disabilities.  The Veteran's symptoms including pain, limited range of motion, and muscle spasms are contemplated by his 20 percent disability rating.  Neither the evidence nor the Veteran has identified symptoms that are unusual or exceptional as to a back disability.  He has reported that he cannot perform certain activities like he used to.  However, functional impairment/loss is considered in the assigned disability rating of 20 percent.  Therefore, the Board finds that the rating is adequate and referral of the case for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 20 percent for lumbosacral strain is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


